DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/10/2022 has been entered. Claim(s) 11-13, 15-19 is/are pending in the application. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US20080019891A1)
Regarding Claims 11-12, Huang teaches a method for providing copper powder, the method comprising a pH treatment step of bringing copper powder from dry sludge (dehydrated sludge [0040]) produced by a wet method into contact [0014-0016] with an aqueous acidic solution having a pH of from 0 to 4 [0032, 0034] (Claim 1), at this point in the prior art, the copper powder produced by a wet method has not undergone a form of dried cake after being produced by the wet method. [0042]
Regarding Claim 13, The method according to any one of the claims claim 11 to 12, the copper powder produced by a wet method is in the form of slurry of the copper powder. [0043]
Regarding Claim 15, the copper powder produced by a wet method is in the form of slurry of the copper powder. [0043]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US20080019891A1) as applied to Claim 11 above, in view of Hayashi et al. (US6391087B1).
Regarding Claims 16-19, after the pH treatment step the method of Huang further teaches obtaining a copper powder dried cake by filtering the copper powder subjected to the pH treatment and then drying the copper powder, and crushing the copper powder dried cake. [0051] but does not teach the copper powder was washed explicitly before drying and crushing. However, Hayashi teaches a method of forming fine copper powder where after reaction, the slurry is subjected to filtration and washing to reform a slurry for the purpose of improving electrical resistance and having a desired surface area (Col. 6, Lines 40-55). Therefore, one of ordinary skill in the art would have motivated to filter and wash the copper powder of Huang for the purpose of forming a copper powder with improved properties. 

Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but they are not persuasive. 
Applicant argues the present invention produces copper powder while the Huang reference describes a copper recovery method. Specifically, the compound obtained by Huang is copper oxide, thus, Huang does not teach or suggest a method for obtaining copper powder. 
This is not persuasive, the claimed invention requires a pH treatment step of bringing copper powder produced by a wet method into contact with an aqueous solution. There is no language in the claim that requires the copper powder obtained to exclude copper oxide. Copper-oxide containing solid broadly suggests copper oxide is present, and does not limit the copper material to only copper oxide. Even if the entire composition of the prior art comprised copper oxide, copper oxide powder is a type of copper powder, as copper broadly includes pure copper metal, its alloys, and oxides thereof, as does any metal powder as a genus. Lastly, copper powder produced by a wet (aqueous method) as specified by applicant in [0035] teaches copper oxide is added to an aqueous solution and reacts with acid before a pH treatment step; similarly, in the prior art, a copper powder is reacted with highly acidic rinse waste liquid to form a slurry and is considered copper-containing solution and not a copper-oxide product at this point in the method [0043].
Regarding applicant’s arguments that the sludge cake is the starting material, sludge cake as a starting material is a separate embodiment from the dried sludge formed into powder relied upon in the current rejection.
Regarding applicant’s arguments between each difference in the starting materials. Dry sludge formed into powder and added to acid reactant to form a slurry is considered identical to the claimed powder, further, applicant specifies in claim 15 that the powder is in the form of slurry, therefore, the claimed invention does not even require the starting powder material to be in a dry state. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735